DETAILED ACTION
This communication is responsive to the instant application filed on 10/23/2019.
Claims 1, 10, and 19 are independent claims.
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 02/02/2021 and 04/16/2021 have been acknowledged and recorded.  See attached forms PTO-1449, MPEP 609.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
Regarding independent claim 1, the claim recites language of: 
“receive, from a client device, an identity of interest data request, the identity of interest data request comprising an incident data structure comprising incident data; 
transmit, to one or more third party resource providers, one or more individual identification data requests, the one or more third party resource providers selected based at least in part on the incident data, the one or more individual identification data requests comprising at least a portion of the incident data; 
integrate, into an incident-identification data structure, individual identification data received from the one or more third party resource providers; 
programmatically identify, using a trained identity of interest model and based on the incident-identification data structure, one or more potential identity of interest data structures; and
render for display an interface comprising the one or more potential identity of interest data structures..”
In fact, the claim limitation of “… the one or more third party resource providers selected based at least in part on the incident data, …;” and “programmatically identify, …, one or more potential identity of interest data structures”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (e.g., an observations, evaluations, judgments, options, etc.) but for the recitation of generic computer’s component(s) (e.g., apparatus comprises a processor, memory, and/or an interface). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component(s), then it falls in the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04(a)(2), Part III; and as analysis under Step 2A, Prong One). 
(*** Similar analysis to independent claims 10 and 19, respectively)

However, the remaining limitations in claims 1, 10, and 19 do not appear to be tied to a practical application and also do not amount to significantly more than the abstract idea.  The additional limitations/elements: “at least one processor”, “at least one memory” and “an interface” in claim 1, “a client device” in claim 10, and “a non-transitory computer readable storage medium” in claim 19 for perform the above indicated “receive”, “transmit, … selected…”, “integrate…”, “…identifying…”, “render…” steps that amount no more than mere instructions to apply the exception using the generic computing components.  Next, the additional limitations of “receive…”, “transmit, …”, “integrate,…”, and “render for display an interface…” in claims 1, 10 and 19, which represent an insignificant extra solution activity are the generic computing functions that does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.05 (a)-(c), (e)-(h); and as analysis under Step of 2A, Prong Two).
Independent claims 1, 10, and 19 do not include additional elements/limitations, alone or in combination, that are sufficient to amount to significantly more than the judicial exception that are not “well-understood, routine, conventional activity”.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “at least one processor”, “at least one memory” and “an interface” in claim 1, “a client device” in claim 10, and “a non-transitory computer readable storage medium” in claim 19 in the “receive”, “transmit, … selected…”, “integrate…”, “…identifying…”, “render…” steps amount no more than mere instructions to apply the exception using the generic computing components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system because “at least one processor”, “at least one memory” and “an interface”, “a client device”, and “a non-transitory computer readable storage medium” in the claims are recited at a high-level of computing generality (i.e., as a memory for storing and a generic processor performing a generic computer function/instructions, see Mayo, 566 U.S. AT 84). Next, the additional limitations of “receive…”, “transmit, …”, “integrate,…”, and “render for display an interface…” which represent an insignificant extra solution activity for gathering data and transmitting for displaying data per receiving an identity of interest data request. Thus, taken alone or in combination, these additional limitations do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving, gathering, and/or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 and representing offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. There is no indication that the combination of the elements improve the functionality of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation (see MPEP 2106.05(d); and as analysis under Step 2B).

Claims 2-9, 11-18, and 20 depend on independent claims 1, 10, and 19, and include all the limitations of claims 1, 10 and 19.  Therefore, claims 2-9, 11-18, and 20 recite the same above indicated abstract idea as being performed in the human mind, and the analysis must therefore proceed to Step 2A (Prong 2), and/or 2B.
Claim 2 recites additional limitation of “… generate one or more ontology data structures, wherein each ontology data structure is generated for each potential identity of interest data structure based at least in part on the incident-identification data structure and the trained person of interest predictive model…”, as drafted, is mentally processing, then it falls in the “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc.) grouping as abstract ideas. Next, the additional element “at least one memory” and “at least one processor” are the generic computer components and “…render for display an interface comprising the one or more ontology data structures” represents an insignificant extra solution activity because the render for display an interface is well-understood, routine, conventional activity to a skill artisan in the relevant technical field, e.g., gathering and transmitting data via network(s), see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 3 recites “wherein the incident-identification data structure further comprises a feature vector, the feature vector comprising one or more attributes”, which is not integrated into a practical application. The claim language provides only further definition of the incident-identification data structure which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 4 recites “wherein an attribute comprises one or more of video data, facial recognition data associated with the video data, or possible identity of interest data structures associated with the facial recognition data.”, which is not integrated into a practical application. The claim language provides only further definition of the attribute of the feature vector of the data structure which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 5 recites “wherein the incident data comprises an incident time and an incident location.”, which is not integrated into a practical application. The claim language provides only further definition of the incident data which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 6 recites “wherein the trained identity of interest model comprises a machine learning algorithm trained using one or more of video data, location data, mobile device data, audio data, travel data, or financial data”, which is not integrated into a practical application. The claim language provides only further definition of the trained identity of interest model which is directed towards the abstract idea and does not amount to significantly more. Plus, the “machine learning…” which represents an insignificant solution activity because it is a generic computer being used as a tool for learning algorithm. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 7 recites “wherein a third party resource provider comprises one or more of a video management server, a criminal database server, a mobile service carrier server, a social network server, a tracing server, a financial institution server, a government agency server, a transportation network server, a video parsing server, or a facial recognition server”, which is not integrated into a practical application. The claim language provides only further definition of a third party resource provider which is directed towards the abstract idea and does not amount to significantly more. Plus, the additional elements of “one or more of a video management server, a criminal database server, a mobile service carrier server, a social network server, a tracing server, a financial institution server, a government agency server, a transportation network server, a video parsing server, or a facial recognition server” which represents an insignificant solution activity because the “server(s)” is/are well known as the generic computing system having a processor and/or a memory being used as a tool for performing the data structure from a third party resource provider. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 recites “wherein each of the identified one or more potential identity of interest data structures is associated with a confidence score.”, which is not integrated into a practical application. The claim language provides only further definition of the identified one or more potential identity of interest data structures which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 9 recites additional limitation of “wherein the trained identity of interest model identifies a potential identity of interest data structure based on a programmatically generated likelihood that an identity attribute of the identity of interest data structure comprises an identity attribute is associated with incident data of the incident data structure.”, which is not integrated into a practical application. The claim language of “identifies…” is directed towards the abstract idea (see MPEP §2106.05(h)), which is the “Mental Processes” (e.g., observation, selection, evaluation, judgment, etc. by user).  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding dependent claims 11-18 and 20, the claims are essentially the same or at least similar recitation as claims 2-9 except that they set forth the claimed invention as a computer-implemented method and a computer program product comprising a non-transitory computer readable storage medium rather than an apparatus respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 2-9.

For at least above reasons, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 11 and 20 recite the limitation "the trained person of interest predictive model" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kolleri, US Pub. No. 20180068173 (hereinafter as “Kolleri”), and further in view of Anderson, US Pub. No. 20190050732 (hereinafter as “Anderson”).
Regarding claim 1, Kolleri teaches: an apparatus for identifying identity of interest data structures relating to an incident data structure (fig. 22 as shown the apparatus; figs. 18-21 as shown identifying identity of interest data structure relating to an incident report=data structure), the apparatus comprising at least one processor and at least one memory storing instructions (fig. 22 at elements 2210 and 2215 as processing units=processor, and 2220 and 2225 as memory) that, with the at least one processor, cause the apparatus to: 
receive, from a client device, an identity of interest data request (fig. 11, element 1110 as “receive event information, comprising a person identifier and data related to the event” which is interpreted as the interest data of an identity “from a mobile device” which is interpreted as the client device), the identity of interest data request comprising an incident data structure (fig. 9 as shown a data structure diagram depicting an example graph data structure schema for use in verifying identity, and par. [0135], and [0247],e g. “…objects, classes, components, data structures, etc.”) comprising incident data (par. [0143] “A node of type incident 920 can store information related to an incident, such as a criminal incident or an accident, that has occurred. Such information can comprise a type of the incident (e.g., burglary, assault, kidnapping, theft, accident, property damage, missing item, etc.), a date and/or time that the incident occurred, whether or not a police report was filed, and/or comments related to the event…”); 
transmit, to one or more third party resource providers, one or more individual identification data requests (fig. 1 and fig. 4 are shown the transmit individual identification data requests, e.g., event information, facial feature verification, a geographic location of the mobile/client device (fig. 5, element 510), etc. from the Identity Verification server 120 to the Facial Recognition server 140 as the third party resource provider(s), and par. [0178] “… the information pertaining to the event, the event type, and an identifier of a related person are transmitted to a server….”),  the one or more individual identification data requests comprising at least a portion of the incident data (pars. [0175] “At 1220, a selection of an event type for the event and information pertaining to the event is received via the user interface. The event type can be selected from one or more supported event types…, selection of different user interface components, such as buttons or menu options, can cause an event type to be selected implicitly.”, [0176] “Example event types include, but are not limited to, reporting attendance for a person, reporting a criminal incident or accident, reporting a rating and/or review for a person, reporting a job interview for a person, and/or reporting a request for identity verification for a person.”, and [0177] “The information pertaining to the event can comprise a description of the event, a date and/or time that the event occurred, an approximate geographic location at which the event occurred, etc. The information pertaining to the event can be based, at least in part, on the event type of the event…”); 
integrate, into an incident-identification data structure, individual identification data received from the one or more third party resource providers (fig. 1 that the Identity Verification server 120 receiving/integrating the person/individual identification data from the Facial Recognition server 140 and storing in the Storage 124, and par. [0041] “an identity verification server can be used to identify individuals depicted in received images using facial recognition and to manage profile information and associations between identified individuals and individuals operating the mobile devices, in the graph database” wherein the “to manage profile information” is interpreted as the integrated individual identification data); 
programmatically identify, using a trained identity of interest model (pars. [0056] such that the facial feature of the identity being identify which is interpreted as the trained identity of interest model via the “machine learning techniques”, and [0120] “using facial recognition techniques, the application can determine whether a captured image depicts a human face facing the camera, in left profile, in right profile, etc. Machine learning can be used to create models of human faces facing in the various viewpoints. A model for a given viewpoint can be used to validate an image purporting be an image of a human face captured from the given viewpoint.”) and based on the incident-identification data structure, one or more potential identity of interest data structures (fig. 9 as shown a data structure diagram depicting an example graph data structure schema for use in verifying identity in which the potential identity is elected after verifying); and par. [0135].
render for display an interface comprising the one or more potential identity of interest data structures (figs. 21A and 21B, and pars. [0006] “…displaying the information related to the identity of the person on the display…”, and [0077] “the potential match image is displayed on a user interface of the mobile device... A prompt is displayed via the user interface as well, requesting that the user verify whether the potential match image is an image of the person…, indicating whether the potential match image is an image of the person. At 320, the indication is processed to determine whether or not the potential match image is an image of the person”).  
Kolleri does not explicitly teach “the one or more third party resource providers selected based at least in part on the incident data.”
In the same field of endeavor (i.e., data processing), Anderson teaches: “the one or more third party resource providers selected based at least in part on the incident data” (par. [0030] “…when initially only designated responders were identified, or to contact people proximate to the fallen person even if they are not typical responder, or   to call in third-party help (e.g., emergency services, ambulance, fire department, etc.)... Sensor 118 may be provide biometric, location, and/or other data about the person. ” wherein the fallen person even inherited to incident data, see Abstract: “…If an incident occurs, such as a machine jam, person falling, etc. and alert may issue…for agent responsiveness to the incident.”, and par. [0051] “Servers 4060 may be servers associated with the insurance companies providing insurance for smart transport devices 4052/4053, servers associated with law enforcement, or third party servers who provide smart transport device incident related services,...”).  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Anderson would have provided Kolleri with the above indicated limitation for facilitate the selecting the third party provider for help the identified fallen person even (Anderson: pars. [0023] “…It will be apprecitated the AI may learn that when there is a fall, another person (item 108) should go to , and help the fallen item/person 106.” and [0030]).

Regarding claim 3, Anderson teaches: “a feature vector, the feature vector comprising one or more attributes” (fig. 5 as shown the feature vectors as known by a skilled artisan, see further in pars. [0052-53] “a vector containing the relevant variable data, …” and the results/outputs of variable data from the equations of the vector(s) contain the attributes as known by a skilled artisan, [0056], e.g., “true or false” as attributes of the variable x, y). 

Regarding claim 4, Kolleri teaches: wherein an attribute comprises one or more of video data, facial recognition data associated with the video data, or possible identity of interest data structures associated with the facial recognition data (fig. 1, element 140 and in combine algorithm in par. [0056] “extracting quantifiable values that represent the various facial features in the image. Example features can include eye shape, inter-pupillary distance, nose shape and/or size, ear shape, size, and/or location, mouth shape, size, location, face width-to-height ratio, etc. The various features can be identified using machine learning techniques, such as computer visualization.”, wherein the feature data extracting from the facial recognition data via the element 140 of fig. 1 are interpreted as the attribute).  

Regarding claim 5, Kolleri teaches: wherein the incident data comprises an incident time and an incident location (see par. [0143] “A node of type incident 920 can store information related to an incident, such as a criminal incident or an accident, that has occurred. Such information can comprise a type of the incident (e.g., burglary, assault, kidnapping, theft, accident, property damage, missing item, etc.), a date and/or time that the incident occurred, whether or not a police report was filed, and/or comments related to the event…”).  

Regarding claim 6, Kolleri teaches: wherein the trained identity of interest model comprises a machine learning algorithm trained using one or more of video data, location data, mobile device data, audio data, travel data, or financial data (see pars. [0056] such that the facial feature of the identity being identify which is interpreted as the trained identity of interest model via the “machine learning techniques”, and [0120] “using facial recognition techniques, the application can determine whether a captured image depicts a human face facing the camera, in left profile, in right profile, etc. Machine learning can be used to create models of human faces facing in the various viewpoints. A model for a given viewpoint can be used to validate an image purporting be an image of a human face captured from the given viewpoint.”).  

Regarding claim 7, Kolleri teaches: wherein a third party resource provider comprises one or more of a video management server, a criminal database server, a mobile service carrier server, a social network server, a tracing server, a financial institution server, a government agency server, a transportation network server, a video parsing server, or a facial recognition server (fig. 1, element 140 – Facial Recognition Server as equivalent to a third party resource provider, and par. [0051]).  

Regarding claim 8, Kolleri teaches: wherein each of the identified one or more potential identity of interest data structures is associated with a confidence score (pars. [0059] “confidence levels for face detection can be adjusted” and [0058 and 0085] wherein the “similarity score” and/or “trust score” is interpreted as the confidence score).  

Regarding claim 9, Kolleri teaches: wherein the trained identity of interest model identifies a potential identity of interest data structure based on a programmatically generated likelihood that an identity attribute of the identity of interest data structure comprises an identity attribute is associated with incident data of the incident data structure (par. [0217] “In at least some embodiments, predictive analysis can be used to determine a statistical likelihood, based on a detected pattern of criminal activity, which another criminal incident matching the pattern will occur. Additionally or alternatively, predictive analysis can be used to predict one or possible geographic areas or locations where another criminal incident may occur…”, wherein the “determine a statistical likelihood” equals to generated likelihood).

Claims 10, and 12-19 are rejected in the analysis of above claims 1 and 3-9; and therefore, the claims are rejected on that basis.

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolleri and Anderson as applied to claims 1, 3-10, 12-19 above, in view of Okunlola et al., US Pub. No. 20200177608 (hereinafter as “Okunlola”).
Regarding claim 2, the claim is rejected by the same reasons set forth above to claim 1.  Furthermore, Kolleri teaches the graph data structure at fig. 9 for facilitating the identified potential identity and displaying on the user interface as shown in the figs. 18A-21B. Also, Kolleri teaches “the train person of interest predictive model” in par. [0217] “predictive analysis can be used to determine a statistical likelihood, based on a detected pattern of criminal activity, which another criminal incident matching the pattern will occur. Additionally or alternatively, predictive analysis can be used to predict one or possible geographic areas or locations where another criminal incident may occur.”, wherein the “predictive analysis” is interpreted as the predictive model as broadest reasonable interpretation. See MPEP 2111 – Claim Interpretation.
***Examiner’s note: in contrary, the limitation “the train person of interest predictive model” in the claim would be analyzed to be the same as the limitation “the trained identity of interest model” in claim 6, respectively.
However, Kolleri and Anderson do not EXPLICITLY teach: “generate one or more ontology data structures, wherein each ontology data structure is generated for each potential identity of interest data structure based at least in part on the incident-identification data structure; and render for display an interface comprising the one or more ontology data structures.”
In the same field of endeavor (i.e., data processing), Okunlola teaches wherein the at least one memory stores instructions that, with the at least one processor (fig. 15, elements 16 as Processing Unit and 28 as Memory), further cause the apparatus to:
generate one or more ontology data structures (par. [0005] “building, by the ontology modeling suite, a security ontology data structure and storing the security ontology data structure in an ontology data storage”), wherein each ontology data structure is generated for each potential identity of interest data structure based at least in part on the incident-identification data structure (par. [0005] “in response to a security incident, sending the security incident to an incident model microservice executing within the persistent attack campaign detection engine. The method further comprises extracting, by the incident model microservice, artifacts from the incident. The method further comprises mapping, by the incident model microservice, the artifacts to a graph topology data structure.”, pars. [0046] “Identity information is any incident artifact or indicator that can be used to identify a user or actor of an action…”, and [0065] “provide useful metadata about the attached type that allows the persistent attach campaign detection engine to track incident patterns using meta incident data and to link these attribute…, time periods, network objects, geographic regions, and attack biases)…”); and 
render for display an interface comprising the one or more ontology data structures (Abstract: “An ontology modeling suite executing within the persistent attack campaign detection engine collects security data from a document data storage, build a security ontology data structure and storing the security ontology data structure in an ontology data storage, and maps concepts from the security ontology data structure to the graph topology data structure. A custom insight engine executing within the persistent attack campaign detection engine performs insights based on the graph topology data structure and outputs results of the insights to a user in human readable form” and par. [0075] “enhance the results” to display the interface). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Okunlola would have provided Kolleri and Anderson with the above indicated limitation, e.g., generated ontology data structure for performing of mapping/matching for classification the incident-identification data efficiently (Okunlola: pars. [0075-76 and 0085]).

Claims 11 and 20 are rejected in the analysis of above claim 2; and therefore, the claims are rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169